[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE DEFENDANT'S REQUEST FOR AN INDEPENDENT MEDICAL EXAMINATION ANDPLAINTIFF'S MOTION FOR PROTECTIVE ORDER
The defendant in this personal injury action seeks to have the court order that Walter Borden, M.D., a psychiatrist, examine the plaintiff in connection with the plaintiff's allegations of psychological or psychiatric injuries which he claims that he has sustained. Dr. Borden has proposed an examination to take place over the course of several days and of nearly twenty hours duration, and the plaintiff has moved for a protective order seeking to preclude Dr. Borden from conducting the examination and/or limiting its scope and duration.1 The court has reviewed the testimony of Dr. Borden in support of his proposed examination in conjunction with correspondence submitted by the plaintiff's medical expert, Michael Welner, M.D., as well the correspondence of Howard Zonana, M.D. and Robert Novelly, Ph.D., who on behalf of the defendant have also addressed the issue of the proper scope of the proposed examination. On this basis of CT Page 1618 this review, the court is persuaded that that plaintiff's motion for a protective order should be granted.
Although this court has great respect for Dr. Borden, it can not agree that it should commit the plaintiff to the twenty hours of psychiatric examination proposed by him. While it is apparent that the plaintiff's psychiatric situation is complicated and that more than a one or two hour evaluation will be necessary in order to permit the defendant to evaluate the plaintiff's claims properly, there are ways to accomplish this without giving the defendant the broad license requested by Dr. Borden
The court has been informed by the thoughts and expertise of all four experts who participated, either through testimony or in writing, in the effort to resolve this issue. Synthesizing that information, it therefore orders that the plaintiff, upon reasonable notice, submit himself to up to two two-hour examinations to be performed by a psychiatrist other than Dr. Borden. In addition the plaintiff shall participate in reasonably necessary psychological testing of the plaintiff as may be required by the examining physician, provided, however, that the court anticipates that the examining physician will have conducted a thorough review of the plaintiff's medical records prior to commencing the examination and will order only those tests which are absolutely necessary for making a proper diagnosis.2 If, at the conclusion of the two two-hour examination periods, the defendant's examining physician believes that additional examination is necessary, the defendant may apply to this court for an appropriate extension of this order. Any such application must state with particularity the reasons for and proposed duration of the extension and shall be accompanied by a statement from the examining physician documenting those reasons. The plaintiff shall have the right to object to any proposed extension.
Silbert, J.